MEMORANDUM **
Petitioner Antioco Guardado-Santana petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider the BIA’s decision, dated November 18, 2006, denying petitioner’s third motion to reconsider. See 8 C.F.R. § 1003.2(b)(2).
The regulations provide that “a party may not seek reconsideration of a decision denying a previous motion to reconsider ...” See 8 C.F.R. § 1003.2(b)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s fourth motion to reconsider. See id.; see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir. 2003). Petitioner has failed to identify any issue sufficiently substantial to warrant further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.